DETAILED ACTION

In the reply filed 2/18/2022, claims 1 and 10 are amended, with claims 1-20 pending, and claims 3, 6-9, 11, 14, and 16-20 withdrawn.  The Examiner thanks the Applicant for constructive discussions during the interview on 2/14/2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: a relevant modular axle is taught by Chapman (US 8,733,478). Chapman teaches a modular wheel axle having inner motive wheels (104, 106) driven by a motor (92). Chapman also teaches an optional additional wheel (outer non-motive wheel 208), usable for providing a wider wheelbase and extra stability. See column 4, lines 51-64. See also Fig. 5B, reproduced below:

    PNG
    media_image1.png
    504
    783
    media_image1.png
    Greyscale

Chapman fails to disclose outer motive wheels, each with outer hub motors, as required by claim 1.  Regarding claim 10, Chapman further fails to teach: a pair of spacers each having an inner end configured for selective attachment to and detachment from the inner stator and an outer end configured for selective attachment to and detachment from one of a pair of outer electric hub motors or a pair of rotatable bearing spacers each having an inner end configured for selective attachment to and detachment from the inner stator and an outer end configured for selective attachment to and detachment from a pair of outer non-motive wheels, or one rotatable bearing spacer having an inner end configured for selective attachment to and detachment from one of the inner stators and an outer end configured for selective attachment to and detachment from a non-motive wheel. 
It is noted that Chapman teaches a pair spacers each having an outer end configured for selective attachment to and detachment from a pair of outer non-motive wheels. The spacers taught by Chapman are not “rotatable bearing spacers”, and the spacers taught by Chapman do not have an inner end configured for selective attachment to and detachment from the inner stator, as claimed.  Chapman does not anticipate, or render obvious, the claimed invention as set forth by claims 1-18. 
Other relevant references have been made of record, however none of the references anticipate, or render obvious, the claimed invention as set forth by claims 1-18. To modify any of the cited prior art would to arrive at the claimed invention would be unobvious and improper hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Election/Restrictions
Claims 1-18 are allowed. The restriction requirement between Species I-VII and Subspecies A, B, as set forth in the Office action mailed on 7/23/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/23/2021 is withdrawn.  Claims 3, 6-9, 11, 14, 16-18, directed to previously non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 19-20 are not eligible for rejoinder because they do not require all the limitations of an allowable claim.  
This application is in condition for allowance except for the presence of claims 19-20 directed to a species/invention non-elected without traverse, and which do not require all the limitations of an allowable claim.  Accordingly, claims 19-20 been cancelled.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/Primary Examiner, Art Unit 3618